In an action to recover damages for personal injuries, plaintiff appeals: (1) from an order of the Supreme Court, Kings County, dated March 7, 1960, made on reargument, which adheres to the original decision granting defendant’s motion to dismiss the complaint for lack of prosecution, and which dismisses the action; and (2) from a judgment of said court, dated March 28, 1960, which dismisses the action on the basis of said order. Order and judgment affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Ughetta, Christ and Pette, JJ., concur; Brennan, J., not voting.